Exhibit 10.25 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 1st day of November, 2014, by and between EagleBank, a Maryland chartered commercial bank (the “Bank”), and Charles C. Brockett (“Executive”). RECITALS: The Bank has retained Executive as Executive Vice President and Director of Operations of the Bank and the parties desire to state their agreement in its entirety. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.
